                       UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION




DALE LEE CRAWFORD,                          )
                                            )             CIVIL ACTION NO.
             Movant,                        )
                                            )             3:16-CV-1753-G (BH)
VS.                                         )
                                            )
UNITED STATES OF AMERICA,                   )             CRIMINAL ACTION NO.
                                            )
             Respondent.                    )             3:03-CR-067(01)-G




       ORDER ACCEPTING FINDINGS, CONCLUSIONS AND
  RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

      After reviewing all relevant matters of record in this case, including the

findings, conclusions, and recommendation of the U.S. Magistrate Judge and any

objections thereto, in accordance with 28 U.S.C. § 636(b)(1), the court is of the

opinion that the findings and conclusions of the magistrate judge are correct and they

are accepted as the findings and conclusions of the court.

      For the reasons stated in the findings, conclusions, and recommendation of the

United States Magistrate Judge, the government’s request for a stay is DENIED, the

motion to vacate, set aside or correct sentence filed under 28 U.S.C. § 2255 will be

GRANTED, and the movant’s sentence in Case No. 3:03-CR-067(01)-G will be

VACATED, by separate judgment. A scheduling order for re-sentencing will be
issued in the criminal case. This order shall also be docketed in the criminal

case.

        SO ORDERED.

January 28, 2019.




                                      ___________________________________
                                      A. JOE FISH
                                      Senior United States District Judge




                                       -2-
